Case 1:19-cv-09861-GBD Document 21 Filed 0 .. Page 1 of 1

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee xX
HIMELDA MENDEZ, and on behalf of all other :
persons similarly situated,
Plaintiff,
-against- 19 Civ. 9861 (GBD)
APPLEBEE’S RESTAURANTS LLC, :
Defendant. :
we ee ee eee eee eee x

GEORGE B. DANIELS, United States District Judge:

The initial conference is adjourned from June 10, 2020 to August 19, 2020 at 9:30 am.

Dated: New York, New York
June 1, 2020
SO ORDERED.

GOR B. DANIELS
ited States District Judge

 

 

 
